Citation Nr: 1227481	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-20 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to extension of a temporary total rating assigned from January 2008 to June 2008 based on surgery on the left knee necessitating convalescence.

2.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis with pain.

3.  Entitlement to a separate compensable rating for right knee cartilage dislocation.  

4.  Entitlement to a rating in excess of 10 percent for a left knee disability for the period from June 1, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and June 2008 rating decisions of the RO in Philadelphia, Pennsylvania.

Regarding the claim for higher rating for a right knee disability, in January 2008, less than one year following the grant of service connection for a right knee disability, the Veteran submitted statements supporting the contention that he had missed work due to his knee pain as well as a December 2007 magnetic resonance imaging (MRI) of the right knee.  As this evidence was provided within one year of the August 2007 rating decision, was new evidence and has a direct bearing on the rating criteria, the Board finds the evidence new and material under 38 C.F.R. § 3.156(b).  Therefore, the Board has recharacterized the claim to more accurately reflect that the period on appeal is from the initial claim prior to the initial grant of service connection.  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  However, any further development or adjudication of this Veteran's case should take into account this paperless claims file.



The issue of entitlement to a rating in excess of 10 percent for a left knee disability for the period from June 1, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective evidence of record does not support a finding of convalescence beyond June 1, 2008, for a left knee disability. 

2.  For the entire period on appeal, the right knee disability has been manifested by pain and degenerative changes with some limitation of flexion and subjective complaints of giving way.  Objective findings have not demonstrated instability, or limitation of flexion to 30 degrees or limitation of extension to 10 degrees. 

3.  For the entire period on appeal, MRI evidence has demonstrated extensive cartilage loss with locking and effusion. 


CONCLUSIONS OF LAW

1.  The criteria for extension of the temporary total disability rating for convalescence beyond June 1, 2008, have not been met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2011).

2.  The criteria for a rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5260 (2011).

3.  The criteria for a separate rating of 20 percent for right knee cartilage dislocation have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the right knee disability rating, where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability rating.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the temporary total evaluation, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2008 of the criteria for establishing a temporary total disability rating for the left knee, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how VA determines disability ratings and effective dates.  The letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in May 2008.  Nothing more was required.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and VA outpatient treatment records with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Additionally, the Veteran was afforded VA examinations in July 2007, June 2008, and September 2011.  The Board finds that all of the examinations were adequate as the examiners conducted a thorough interview with the Veteran regarding his symptoms as well as the appropriate tests.  Further, the June 2008 and September 2011 examiners reviewed the claims file. The Board acknowledges that the July 2007 VA examiner did not review the claims file, however, as the VA examiner conducted the appropriate tests for the current right knee disabilities and considered the Veteran's complaints, the Board finds that the examination report is an adequate report upon which to base a decision.  The fact that the claims file was unavailable to the examiners is not a fatal flaw.  The Court has held probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008);  see also Gardin v. Shinseki, 613 F.3d 1374 (2010) (noting that neither statute nor regulation requires that a physician review a veteran's medical service record before his or her opinion may qualify as competent medical evidence).  Here, the discussion of the Veteran's symptoms, medical history, and current physical findings mirrors those found in the claims file and support the conclusions made in the reports.  

Additionally, the Board acknowledges that Veteran indicated that his right knee undergoes flare-ups and that July 2007 and June 2008 VA examination reports indicated that the Veteran could not estimate any additional loss of motion during a flare-up.  When a claimant's medical history indicates that a veteran's condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.

In this case, the Veteran has reported that his right knee disability undergoes flare ups in damp, cold weather, when climbing stairs, and at the end of a work day when he worked in the construction business.  He has also reported that he no longer works in the construction industry.  He has not otherwise indicated that his flare ups occur on a set schedule.  His VA outpatient treatment records do not show any periods of exacerbation during the appeal period.  Given this history, it would be difficult, if not impossible to schedule an examination during a period of exacerbation.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  Moreover, the July 2007, June 2008, and September 2011 VA examinations included repetitive testing.  The Board finds that the July 2007 and June 2008 VA examinations are more than adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Temporary Total Evaluation  - Left knee

Regarding the Veteran's left knee disability, he underwent arthroscopic surgery in January 2008.  Following surgery, he was awarded a temporary total evaluation.  It was first assigned as effective until March 1, 2008, then it was extended to April 1, 2008, and finally extended to June 1, 2008.  The Veteran maintains that he was entitled to a temporary total evaluation beyond June 1, 2008. 

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30.

Here, the Board finds that the criteria for an extension of the temporary total rating for convalescence have not been met.  The VA outpatient treatment records regarding the Veteran's post-surgical progress are associated with the Veteran's claims file.  They indicate that on January 18, 2008, he underwent a arthroscopic surgery on the left knee.  There were no complications noted during surgery.  A post-surgical letter from the VA surgeon, received July 2008, indicated that the Veteran had last been seen in May 2008 and that it was the opinion of the surgeon that the Veteran was not physically capable of returning to work for the period from January 2008 through May 2008.  The Board acknowledges that the July 2008 letter indicated that the prognosis for the knee remained a question; however, a June 2009 outpatient treatment record by the same physician did not indicate that the Veteran required convalescence beyond May 2008.  In fact, the June 2009 treatment record contained a recitation of the Veteran's history including an explanation to clear up any misunderstanding regarding the physician's clerical error in the July 2008 letter whereupon the physician stated that the Veteran was capable of going back to work during the period between January 2008 and May 2008.  The word "not" had been left out.  In the physician's June 2009 recitation of the Veteran's history, the physician indicated that the Veteran was released from any further follow-up, in May 2008.  There was no indication that convalescence was required beyond June 1, 2008. 

The Board has also reviewed the contemporaneous VA outpatient treatment records for this period but they do not include evidence that would support the claim for an extension.  These records do not show any basis for the extension of a temporary total evaluation requiring convalescence.  Rather, they show that the surgery went without incident and the Veteran's post-surgical recovery was uneventful.  Specifically, a February 2008 VA outpatient treatment record indicated that his portals were healing well and that there was no warmth or swelling.  An April 2008 VA outpatient treatment record describe goals for physical therapy.  None of the records indicated the need for convalescence beyond May 2008. 

The Board has also considered the Veteran's July 2008 statement that his left knee gave out and he fell when he bent down and put too much weight on his left knee.  The Board has also considered his June 2008 statement that he had to wear a brace on the left knee.  The Board notes that the Veteran is competent to report falling and the events leading up to a fall as well as the fact that he wears a brace on his knee, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, these facts do not indicate that he required convalescence beyond his final follow-up visit in May 2008.  The Board places a higher probative weight on the surgeon's letters which indicated that the Veteran was not capable of working for the period from the surgery in January 2008 through May 2008.  The Veteran has already been granted a temporary total disability rating for this period. 

As the objective evidence does not indicate that convalescence beyond June 1, 2008 was required, an extension of the temporary total rating is not warranted. 

Increased Rating

Regarding the Veteran's right knee disability, he was granted service connection for the right knee disability in August 2007 and the disability was rated as 10 percent disabling.  In January 2008, less than one year following the grant of service connection, the Veteran submitted statements supporting the contention that he had missed work due to his knee pain as well as a December 2007 MRI report.  As this evidence was provided within one year of the August 2007 rating decision, was new evidence and had a direct bearing on the rating criteria, the Board finds the evidence new and material under 38 C.F.R. § 3.156(b).  Therefore, the period on appeal is from the initial claim prior to the initial grant of service connection. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The terms "slight", "moderate", "moderately severe", and "severe", as used in various diagnostic codes in the rating schedule, are not defined by regulation.  Rather than applying a mechanical formula, the AOJ and the Board must evaluate all of the evidence in order to arrive at an equitable and just decision.  Further, the use of terminology such as "mild" or "severe" by VA examiners or others to describe a condition is not dispositive, although it should be considered along with the other evidence of record to decide the level of disability.  38 C.F.R. §§ 4.2, 4.6.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under specific diagnostic codes pertaining to limitation of motion (as opposed to establishing a minimum rating for arthritis).  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32.

The Veteran was initially assigned a 10 percent rating for right knee arthritis with limitation of flexion under DC 5010-5260.  

Under DC 5010, traumatic arthritis is to be rated as degenerative arthritis.  Under DC 5003, degenerative arthritis that is established by x-ray findings will be rated based on limitation of motion of the affected joint or joints under the appropriate diagnostic code or codes.  However, when the limitation of motion is noncompensable under the appropriate diagnostic code or codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion.  If there is no limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or minor joint groups, and a 20 percent rating will be assigned where there is such involvement along with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DCs 5003 & 5010.  Similarly, VA's General Counsel has held that, to warrant a rating for arthritis, the limitation of motion need not be compensable under DC 5260 or 5261.  Rather, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59, which provides that arthritis that is productive of actually painful motion due to unstable or malaligned joints due to healed injury warrants at least the minimum compensable evaluation for the joint, i.e., 10 percent under DC 5260 or 5261.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).

Normal range of motion of the knee is extension to 0 degrees and flexion to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 0 percent rating will be assigned for limitation of flexion of the leg to 60 degrees.  A 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees.  To warrant a rating of 20 percent or higher, flexion of the leg must be limited to 30 degrees or less.  Under DC 5261, a 0 percent rating will be assigned for limitation of extension of the leg to 5 degrees, and a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees.  To warrant a rating of 20 percent or higher, extension of the leg must be limited to 15 degrees or more.  Higher ratings are available for more severe limitation of flexion or extension.  See 38 C.F.R. § 4.71a, DCs 5260 & 5261.

In this case, the lay and medical evidence is generally consistent with respect to the Veteran's right knee disability, throughout the entire period on appeal.  Throughout the appeal, there has been MRI and x-ray evidence of degenerative changes as well cartilage loss.  He has complained of constant, moderate to severe pain that is sometimes throbbing and sometimes sharp.  He has also reported locking and swelling.  He has also complained of painful motion of the right knee, especially with bending motions or recreational activities such as golfing and fishing.  

On physical examination, at the July 2007 VA examination, the Veteran had flexion to 115 degrees with pain at 115 degrees.  He had extension to 0 degrees with no pain.  After repetitive motion, he had flexion to 105 degrees, with pain at 105 degrees.  Even after repetitive motion, he still had extension to 0 degrees with no pain.  The VA examiner considered the Veteran's statements that he feels like his knee gives way on him occasionally and locks occasionally.  The examiner also noted that there was tenderness and bony enlargement.  The examiner also noted that there was no effusion or objective evidence of instability of the right knee.  The VA physician noted an impression of right knee degenerative joint disease with severe functional disability.  The VA physician noted that the Veteran's difficulties with his daily activities included doing household chores that required him to get on his knees, and walking more than one mile.  The Veteran reported that he could walk a mile before pain and that he could stand for 30 minutes before pain.  He also reported flare-ups with damp, cold weather and climbing stairs.  He was unable to estimate any loss of range of motion during a flare-up. 

Further, a February 2007 VA MRI report indicated that the meniscus was mildly degenerated and that the lateral compartment had marked attenuation and tear of the anterior and posterior horns of the lateral meniscus with resultant osteoarthritis and cartilage loss.  Similar to the February 2007 MRI, a December 2007 VA MRI also showed extensive lateral compartment joint space narrowing and articular cartilage loss.  Lateral compartment osteophytes were present.  

During an April 2008 outpatient treatment appointment, the Veteran reported a history of intermittent swelling, clicking, feeling of locking, and buckling.  He reported that he has to move his legs to relieve the locking sensation.  The Veteran also reported that pain varied from 2/10 to 10/10 and was aggravated by the weather, mildly strenuous activities, work related activities, and decreased with pain relieving medications.  He reported no relief from cortisone injections in the knee.  On physical examination, the April 2008 VA physician noted moderate tenderness on palpation of the lateral aspect of the right knee.  The treatment record also noted range of motion of the right knee from minus 5 to 120 degrees. 

The Veteran underwent another VA examination in June 2008.  At that time, he reported that he cannot golf or go fishing anymore due to his knee disabilities.  He reported pain that was constant, moderate to severe in intensity, and sometimes throbbing and sometime sharp.  He also reported that he had to change jobs.  He could no longer work in construction due to his knee pain so he switched to work part-time as a building inspector.  However, he reported that the job required a fair amount of walking which aggravated his knee pain.  The Veteran reported that he experienced flare-ups but that he could not determine any additional loss of motion during a flare-up. 

On physical examination, the June 2008 VA examiner noted that there was evidence of synovial effusion present and severe tenderness over the medial joint line.  Regarding range of motion, the Veteran had flexion from 0 to 70 degrees with pain at 70 degrees.  He had extension to 0 degrees without pain.  Range of motion findings were the same after repetitive motion.  There was no objective evidence of instability.  The examiner also noted no locking. 
 
The Veteran submitted a statement in June 2008 indicating that his right knee is constantly swollen.  The Board finds that the Veteran is competent to report swelling of the knee as this observation comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
 
A June 2009 VA outpatient treatment record by the Veteran's VA orthopedic surgeon, indicated that the Veteran was working jobs in home inspection and jobs that did not require the intensive physical labor of construction.  The VA surgeon noted that on physical examination, the right knee had flexion to 95 degrees.  The right knee also had a tendency for increase in valgus alignment.  The surgeon also noted that there was no AP instability.  X-rays taken that same day showed worsening of degenerative joint disease in both knees.  The VA surgeon noted that if nonoperative treatment failed, that total knee replacements would be required.  The VA surgeon noted that they would see the Veteran back again for pain-relieving injections. 

The Veteran underwent another VA examination in September 2011.  At that time, the Veteran reported that his right knee pain had gotten worse over the last 5 years.  He reported that he took prescription pain relieving medication 2-3 times per day.  He reported a constant dull pain that flares up to sharp pain.  He reported that pain keeps him up at night.  He also reported that he used an ace bandage at home to work around the house.  He also reported that his right knee has gone out on him and swells on occasion.  The Veteran described the flare up as feeling like a knife 4 or 5 times per day depending on the activity. 

On physical examination, the September 2011 VA examiner noted flexion to 90 degrees with pain at 90 degrees.  He had extension to 0 degrees without pain.  On repetitive testing, the Veteran had flexion to 80 degrees and extension to 0 degrees.  The examiner indicated that the Veteran did not have additional limitation of motion following repetitive testing.  The examiner described functional loss after repetitive testing as less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing, and weight-bearing.  The examiner also noted that the Veteran had pain to palpation of the joint line of the soft tissue.  The examiner also noted muscle strength at 5/5 for flexion and extension.  The examiner noted that the anterior instability (Lachman) test, posterior instability (Posterior Drawer) test, and medial-lateral (varus/valgus test) instability test were all normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had a history of a meniscus tear resulting in frequent episodes of joint pain.  A meniscectomy was noted to have occurred in 1966.  

The September 2011 VA examiner also noted that the Veteran occasionally used a neoprene brace but that it was not an assistive device used as a normal mode of locomotion.  The examiner noted that the 2009 X-ray had been reviewed and that there was no evidence of patellar subluxation.  Regarding a functional impact on work, the examiner noted that the Veteran had been a builder but stopped working (as a builder) in 2008 due to his knees.  He was unable to lift and carry heavy weight, bend down, or climb a ladder.  The examiner also noted that the Veteran currently has a desk job.    

The above-summarized evidence supports the currently assigned 10 percent rating for arthritis throughout the entire period on appeal.  In particular, the Veteran did not meet the criteria for even a noncompensable rating for extension or flexion at any point, to include with repetitive motion.  However, he did have recurrent painful motion and arthritis established by x-rays throughout the entire period.  As such, he was entitled to the minimum compensable rating of 10 percent for the right knee disability based on painful motion under DC 5010, with consideration of 38 C.F.R. §§ 4.10, 4.45, and 4.59.  As noted above, where there is arthritis with noncompensable limitation of motion, a Veteran may be assigned the minimum compensable evaluation for the joint for painful motion, i.e., 10 percent for the knee under DC 5260 or 5261.  VAOPGCPREC 9-98; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 32.  

Notwithstanding the foregoing, in light of the February 2007 and December 2007 MRI evidence demonstrating extensive cartilage loss, the Board finds that a separate rating for dislocated cartilage is warranted under DC 5258.  The Board emphasizes that the Veteran has reported pain, locking, and constant swelling, and that the February 2007 and December 2007 MRIs have shown cartilage loss or cartilage tears.  Further, the April 2008 VA outpatient treatment record noted tenderness on palpation of the lateral aspect of the right knee as well as the Veteran's reports of frequent locking, clicking, and buckling.  Additionally, the June 2008 VA examination report noted effusion and severe tenderness to the medial joint line.  Considering all evidence of record, the Board finds that the evidence rises to the level of frequent episodes of locking, popping, and effusion into the joint, as required for a 20 percent rating for symptomatic dislocation of the semilunar cartilage (or meniscus).  See 38 C.F.R. § 4.71a, DC 5258.  In sum, the evidence reveals that the Veteran has separate and distinct symptomatology associated with the dislocation of semilunar cartilage than the symptoms associated with arthritis and limitation of motion.  In making this conclusion, the Board acknowledges that service connection for the right knee was granted as secondary to the service-connected left knee disability.  There was no distinction made, however, as to the severity of any preexisting right knee disability versus disability caused or aggravated by the left knee disability.  As such, the Board has considered all right knee symptomatology to be part of the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Board has also considered whether a separate rating is appropriate for recurrent subluxation or lateral instability, but finds that it is not.  Under DC 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability; a 20 percent rating requires moderate recurrent subluxation or lateral instability; and a 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  VA's General Counsel has held that separate ratings may be assigned for arthritis under DC 5003 or DC 5010 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  However, consideration of a higher rating for pain under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under DC 5257, as this code is not based on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Further, instability has not been shown on any of the VA examinations.  The Board acknowledges the Veteran's statements that he has experienced a sensation of giving way.  The Veteran is competent to report a sensation of instability, as this is observable with his own senses.  However, he is not competent to testify as to the cause of such sensation, to include whether it is due to lateral instability of the right knee as contemplated by DC 5257.  Rather, this question requires specialized knowledge, training, or experience due to the complex nature of the knee, especially with the Veteran's treatment history.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Further, each of the examiners indicated that there was no evidence of instability even after they had each recorded the Veteran's complaints regarding feelings of giving way.  At the September 2011 VA examination, the Veteran's right knee was stable to varus and valgus stress, Lachman's tests and drawer tests were negative and there was no objective finding of instability.  Further, the Veteran reported occasionally wearing a brace but the evidence does not indicate that he had to wear the brace as a normal part of his everyday functioning.  The Board acknowledges there was tenderness to palpation of the joint line at the September 2011 VA examination.  The joint line tenderness has been considered with the grant of a separate rating for cartilage loss noted above.  Based on the foregoing, the Board finds that the weight of the evidence does not demonstrate lateral instability as distinct from pain or other symptomatology that are already contemplated by the 10 percent rating for arthritis.  The Board places a higher probative value on the objective reports and finds that a separate rating for instability under DC 5257 is not warranted. 

The Board notes that ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  However, there is no evidence of ankylosis, as the Veteran retained significant range of motion of the right knee throughout the appeal, and no ankylosis was found.  Further, there is no evidence of impairment of the tibia or fibula, to include malunion or nonunion, or of genu recurvatum.  As such, a separate or higher rating is not warranted under these diagnostic codes.

In reaching these conclusions, the Board has considered the Veteran's statements regarding his symptoms as well as his co-worker's statement regarding the Veteran's missed work and observing the Veteran complain about his knee pain.  The Veteran and his co-worker are competent to report observations as they come to them through their senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's co-worker is competent to report that he was told the reason for a few days of the Veteran's missed work was due to the knees and that he observed the Veteran complain about knee pain; however the co-worker is not competent to report on how the Veteran's knee pain felt as those feelings did not come to the co-worker through his senses.  Similarly, he is not competent to report that the Veteran missed work due to swollen knees unless he actually observed the swollen knees.  There is no indication that the co-worker observed the Veteran's swollen knees on the days in which the Veteran missed work.  To the extent that the Veteran's statements and his co-workers statements are competent, the Board finds the statements credible. 

In summary, the Veteran is entitled to a separate 20 percent rating for symptomatic cartilage loss under DC 5258 but is not entitled to rating in excess of 10 percent for arthritis, based on limitation of flexion or extension, at any point during the appeal.  The Board has considered all potentially applicable diagnostic codes in coming to these determinations.  See Schafrath, 1 Vet. App. at 593.  

Next, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his right knee disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's right knee disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

Additionally, although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, he reported that he is currently employed.  The Board acknowledges that he reported that he was looking for work during the period in which he was assigned a temporary total disability rating.  Subsequently, he reported working at a desk job, and/or as a building inspector.  Although the Board acknowledges that his job as a building inspector was part-time, the Veteran has not claimed to be unemployable due to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In summary, the Veteran is entitled to a separate 20 percent rating, but no higher, for symptomatic cartilage loss but is not entitled to rating in excess of 10 percent for arthritis, at any point during the appeal.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim for a higher rating for arthritis must be denied.  See 38 C.F.R. § 4.3.


ORDER

An extension of a temporary total rating assigned from January 2008 to June 2008 based on surgery on the left knee necessitating convalescence is denied.

A rating in excess of 10 percent for right knee arthritis with pain, is denied.

A separate 20 percent rating, but no higher, for right knee cartilage dislocation, is granted subject to the regulations governing monetary awards.  



REMAND

Regarding the claim for a rating in excess of 10 percent for a left knee disability for the period from June 1, 2008, this matter must be remanded for procedural reasons. In short, because the appellant has the right to "one review" on appeal, he must be afforded the opportunity to have his claim reviewed by the Agency of Original Jurisdiction prior to review by the Board.  38 U.S.C.A. § 7104.  Procedurally, appellate review of a case will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105.  A statement of the case provides information to the appellant as to reasons for the Agency of Original Jurisdiction's (AOJ) denial of the claim.  In particular, a statement of the case includes a summary of the evidence, a citation to the pertinent laws and regulations, a decision on the issue and a summary of reasons for the decision.  38 U.S.C.A. § 7105(d).  

Here, in June 2008, the appellant filed a notice of disagreement with the AOJ's decision to assign a 10 percent disability rating for the left knee following the end of the temporary total disability rating.  His notice of disagreement addressed the rating following the expiration of the temporary total disability rating, as well as the other issues addressed on appeal herein.  In his description of the rating following the expiration of the temporary total rating, he noted that the return to a 10 percent rating following the temporary total rating was disgraceful and indicated that to think his left knee was no worse than it had been 30 years prior to the arthroscopic surgery was not reasonable.  Further, the Board observes that 38 C.F.R. § 4.30 indicates that an appropriate rating shall follow the expiration of a temporary total disability.  Section 4.30 does not specify that the rating shall simply a return to the old rating.  As such, the Board finds that the May 2008 rating decision which assigned a 10 percent rating following the temporary total disability rating, was a new rating.  Moreover, the Board finds the June 2008 statement was in fact a notice of disagreement with the new rating presented in the May 2008 rating decision.  The Regional Office did not, issue a statement of the case regarding the issue of a rating in excess of 10 percent for the left knee following the expiration of the temporary total disability rating.  Accordingly, the Board has no choice but to remand this matter.  See Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall issue a Statement of the Case on the issue of entitlement to a rating in excess of 10 percent for a left knee disability, for the period from June 1, 2008.  The Veteran and his representative must be advised of the need to file a substantive appeal if he wishes to an perfect appeal on the issue.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MATTHEW D. TENNER 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


